939 A.2d 226 (2008)
193 N.J. 350
Patricia MORELLA, Petitioner-Respondent
v.
GRAND UNION COMPANY/NEW JERSEY SELF-INSURERS GUARANTY ASSOCIATION, Respondent-Appellant.
Supreme Court of New Jersey.
Argued January 7, 2008.
Decided January 30, 2008.
Michael S. Waters, Newark, argued the cause for appellant (McElroy, Deustch, Mulvaney & Carpenter, attorneys; Lois H. Goodman, of counsel; Robert L. Ghelli, on the briefs).
Ronald M. Gutwirth, Orange, argued the cause for respondent.
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Gilroy's opinion of the Appellate Division, reported at 391 N.J.Super. 231, 917 A.2d 826 (2007).
For affirmance  Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO and HOENS  7.
Opposed  None.